Citation Nr: 1716811	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for polyneuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to August 1968, including service in the Republic of Vietnam.



This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This case was previously before the Board in August 2013 and February 2016 on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence is against a finding that polyneuropathy manifested within a year from separation from service, and is not otherwise due to active service.


CONCLUSION OF LAW

The criteria for service connection for polyneuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In September 2005, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  

Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

Additionally, the Veteran was provided VA examinations in December 2008 and again in September 2013.  The Board finds that the September 2013 examination and the April 2016 addendum opinion are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, as the examination was obtained and a supplemental statement of the case issued in May 2016, the Board's prior remand instructions have been substantially complied with.

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as organic diseases of the nervous system, if the disease becomes manifest to a compensable degree within one year after service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Additionally, VA has established a presumption of herbicide exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 307 (a)(6)(iii).

Certain diseases are deemed associated with herbicide exposure under VA law and shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  Such diseases include early-onset peripheral neuropathy, which must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40   (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

III. Facts

Service treatment records do not reflect any complaints, treatment or diagnosis of polyneuropathy or any neurological disability.  A Report of Medical Examination conducted in July 1968, reflects that the "neurologic" system was clinically evaluated as normal.  03/01/2016 STR-Medical at 9.  A Report of Medical History dated November 1969, over a year after he was released from active duty, reflects that the Veteran checked the "no" box for neuritis.  Id. at 6.  Other in-service examinations yielded normal results, with no relevant complaints.

The Veteran's first reported symptoms of numbness in hands, chest discomfort, and voice hoarseness in 1996.  He attributed this to herbicide exposure at work as a sales representative for chemically treated seed corn.  1/15/2008 Medical Treatment Record-Non-Government Facility, at 13; 11/01/2000 Medical Records Furnished by SSA, at 73.

In November 1996, the Veteran underwent a neurological evaluation at the Mayo Clinic.  His electromyogram was negative for neuropathy and the doctor did not think herbicide exposure was related to the symptomatology.  The doctor did not believe that the Veteran had a neurologic disease.  01/15/2008 Medical Treatment Record-Non-Government Facility, at 11, 27.

In June 1998, Dr. MT wrote to his employer that the Veteran had increasing symptomatology from exposure to a herbicide in 1996 while at work.  He diagnosed hyperactive upper and lower respiratory disorder that resulted in him experiencing reactions from exposures to various chemicals, agricultural agents, hydrocarbons and diesel fuel.  He indicated that the Veteran needed a cleaner work environment free from of chemicals such as a desk job.  11/01/2001 SSA Medical Treatment Records, at 73.

In June 2000, another physician, Dr. AJ, wrote a letter to the Veteran's employer that declared that the Veteran was totally disabled.  He stated that he began treating the Veteran in 1999, which was three years after his initial exposure to a herbicide that led to reactive airway disease, persistent hoarseness, and a hypersensitivity to chemical odors and fumes.  11/01/2001 SSA Medical Treatment Records, at 57.  In a questionnaire for this physician in July 2000, the Veteran indicated that he was not limited in vigorous activites and that in general he was in good health.  Id at 17-19.  Dr. AJ wrote another letter on the Veteran's behalf in April 2002 stating that he was permanently disabled and could not function at a satisfactory level to maintain a job.  He again reiterated that the onset of the Veteran's condition was toxic exposure in June 1996.  12/23/2008 Medical Treatment Record-Non-Government Facility, at 8.

The Veteran was awarded a Workers' Compensation settlement against his employer and insurance carrier in February 2000.  11/07/2013 Third Party Correspondence.

In January 2005, the Veteran was evaluated at a VA medical center for complaints of numbness throughout his whole body when exposed to strong scents.  The electromyogram was negative for neuropathy.  The etiology of his numbness was unclear.  9/14/2005 Medical Treatment Record-Government Facility, at 35-39.

In a statement dated in August 2005, a fellow serviceman reported that a 55 gallon drum was pierced by a forklift operator and the liquid contents spilled onto the Veteran.  Although it was dark, he distinctly remembered that the drum bore an orange band around its center section.  He recalled that the Veteran was later nauseous.  08/23/2005 Buddy/Lay Statement, at 2-3.

In July 2007, the Veteran underwent another electromyogram at which time evidence of neuropathy was found.  12/20/2007 Medical Treatment Record-Government Facility, at 17.

In January 2008, Dr. AJ wrote another letter on the Veteran's behalf.  However, at this point, he changed his opinion and stated that the Veteran's medical issues were at least as likely than not related to his military service.  2/13/2008 Medical Treatment Record-Non-Government Facility , at 1.  Another doctor, Dr. PR, also evaluated him and wrote a letter on his behalf in January 2008.  He stated that given the wide and extensive evaluations at three institutions that failed to conclude for any specific etiology for his disability, it would be at least as likely as not that his complaints are related to his exposure during his military service.  Id, at 4.

The Veteran underwent a VA examination in December 2008.  The examiner noted that at least three toxicologists did not believe chemical exposure was the etiology of his symptoms.  Additionally, he had seen over forty doctors secondary to his polyneuropathy problem with no etiology noted.  A psychiatric diagnosis was strongly suspected.  It was determined that the neuropathy was not secondary to Agent Orange exposure as symptoms did not begin until 1996.  Due to the resolution of his symptoms with B-12 injections, the etiology was a B-12 deficiency.  The examiner cited medical literature that revealed that dioxin exposure, dermal penetration, does occur and results in sensory neuropathy which resolves within a few months.  It does not produce symptoms thirty years following exposure.  13/30/2008 VA Examination, at 9, 12.

In correspondence from March 2009, the Veteran affirmed that he used a herbicide in June of 1996 and sought medical help for his symptoms.  He stated that he was awarded full disability benefits from the Social Security Administration in 2000 and filed for workman's compensation for this exposure at work in 1996.  He also indicated that he previously denied exposure to Agent Orange at a physical in 1998 because he did not know he was exposed until June 2004.  He saw a magazine cover with an image of a barrel with an orange stripe on it and realized he had seen it in Vietnam when a barrel was punctured and he was covered in a liquid substance.  He believed that his direct exposure to Agent Orange is the cause of his polyneuropathy.  06/03/2009 Statement in Support of Claim.

The Veteran underwent another VA examination in September 2013.  The examiner determined that his idiopathic polyneuropathy was not at least as likely caused by injury, illness, exposure or event during military service.  The Veteran's condition began around 1996, but polyneuropathy from direct service exposure would have been apparent within one to two years from the time of exposure.  9/23/2013 VA Examination, at 6.

In April 2016, the VA provided another medical opinion.  The examiner concluded that it was less likely than not the overall symptoms of neuropathy are associated with remote history of exposures while in Vietnam.  Rather, it is more likely than not that the symptoms started in the 1995 time frame for which the Veteran filed and won a workman's compensation case.  It was noted that records clearly describe when symptoms started, which was greater than twenty years after serving in Vietnam.  Symptoms of polyneuropathy after exposure to Agent Orange would have occurred soon after exposure, not years later.  04/06/2016 C&P Examination, at 3.

IV. Analysis

At the outset, the Board finds that current disability of idiopathic polyneuropathy has been established here.  Indeed, such diagnosis is reflected on VA examination.  The question for consideration is whether the current diagnosis is related to active service.

Again, it must be determined whether the current disability is linked to this in service exposure, either by an established presumption, continuity of symptomatology or by medical nexus opinion.  

In the present case, the weight of the evidence is against a finding of presumptive service connection.  Personnel records reflect that the Veteran served in Vietnam from February 1967 to August 1968.  03/01/2016 Certificate of Release or Discharge From Active Duty.  Therefore, the Veteran is presumed to have been exposed to herbicide agents during active service.  38 C.F.R. § 3.307 (a) (6)(iii).  However, the provisions of presumptive service connection on the basis of herbicide exposure are not for application here because the Veteran's polyneuropathy was not diagnosed within one year of the last date of his herbicide exposure as required by 38 C.F.R. § 3.307 (a)(6)(ii).  While not diagnosed until 2007, the earliest date of onset of the Veteran's polyneuropathy symptoms asserted by the Veteran is 1996, which is still almost 30 years after the last possible date on which he could have been exposed to Agent Orange.

Notwithstanding the lack of a presumption of service connection for polyneuropathy, service connection may still be granted if it can be shown that the Veteran's polyneuropathy is related to service, to include herbicide exposure therein. 

The Board notes that peripheral neuropathy is an organic disease of the nervous system, is a chronic disease subject to special presumptive provisions under  38 C.F.R. §§ 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here. As noted, peripheral neuropathy was diagnosed in 2007, thus almost four decades after separation from service.  The evidence of record does not support a finding that peripheral neuropathy was shown within a year of separation from service.  

As mentioned above, a chronic disease under 38 C.F.R. § 3.309 (a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the present case, the record does not establish continuity of symptomatology, either through the documented clinical reports or the lay statements of the Veteran.  There is a significant gap in time between separation from service and the present diagnosis of idiopathic polyneuropathy.  In this regard, the passage of so many years between the Veteran's separation from active service and diagnosis or documented treatment, while not dispositive, may be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran has consistently reported that he first observed symptoms in 1996, years after discharge from service.  Thus, even based on the Veteran's own history, symptoms of polyneuropathy have not been continuous since active service.  Additionally, service treatment records do not reflect any complaints, treatment or diagnosis of polyneuropathy or any neurological disability.

Given that continuity of symptomatology has not been established, a medical nexus opinion is needed to establish service connection.  As explained below, the medical evidence is against such a nexus in this case.

After a complete review of the claims file, the April 2016 examiner determined that the Veteran's polyneuropathy was not due to active service, but rather was related to his post-service employment.  Again, this finding was made following a review of the record and physical examination of the Veteran in September 2013.  It was accompanied by a clear rationale, in which current symptoms were attributed to another cause.  The Board notes the letters by two doctors that attributed the Veteran's polyneuropathy to his service.  However, those letters were not accompanied by clear rationales in support of their determinations.  In fact, one of them attributed the disability to service because he could not otherwise determine the etiology.  For these reasons, the 2016 VA opinion is more highly probative.

The Board recognizes the Veteran's belief that his polyneuropathy is due to active service.

In this regard, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the disability involves an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements as to etiology in this case cannot serve to enable an award of service connection here.

As noted above, in order to establish service connection, the evidence must be at least in equipoise as to whether the current disability is related to service.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including a connection, if any, between the current disability and an in-service incident.  38 U.S.C.A. § 5107 (a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Based on the evidence set forth above, it is not shown that the Veteran's polyneuropathy began in service, is the result of any medical condition incurred in service, or is otherwise related to the Veteran's active duty service.  In the absence of such evidence, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

      (CONTINUED ON NEXT PAGE)





ORDER

Service connection for polyneuropathy is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


